Case 2:19-cv-00364-JNP-CMR Document 19 Filed 09/11/20 PageID.91 Page 1 of 19




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


 THEO M. et al.,                                      MEMORANDUM DECISION AND
                                                     ORDER GRANTING IN PART AND
                           Plaintiffs,               DENYING IN PART DEFENDANTS’
 v.                                                   PARTIAL MOTION TO DISMISS

 BEACON HEALTH OPTIONS et al.,                              Case No. 2:19-cv-364-JNP

                           Defendants.                     District Judge Jill N. Parrish



       Before the court is a Partial Motion to Dismiss filed by Defendants Beacon Health Options

(“Beacon”) and Chevron Corporation Mental Health and Substance Abuse Plan (“the Plan”),

(collectively, “Defendants”). [Docket 6]. Defendants’ motion is GRANTED IN PART and

DENIED IN PART.

                                         BACKGROUND

       Plaintiffs Theo M. (“Theo”), Christa R. (“Christa”), and M.M. (“M.”) (collectively,

“Plaintiffs”) are natural persons residing in California. Theo and Christa are M.’s parents. Theo

maintained mental health benefits through a self-funded employee welfare benefits plan (the

“Plan”). Beacon served as the third-party administrator for the Plan at all times relevant to this

case. Theo was, and remains, a participant in the Plan. Similarly, M. was, and remains, a

beneficiary of the Plan.

       During his early childhood, M. exhibited anxiety and had difficulty dealing with transitions

and changes in plans. To address his anxiety, M. received tutoring and occupational therapy, as

well as medication. In addition, he was placed on an individual education plan and began seeing a

therapist twice a week.
Case 2:19-cv-00364-JNP-CMR Document 19 Filed 09/11/20 PageID.92 Page 2 of 19




        Despite these interventions, M. continued to have chronic meltdowns at home, initially

lasting two to three hours, but gradually increasing in intensity. M.’s anxiety was exacerbated by

the intense bullying to which he was subjected during middle school. This bullying led to increased

aggression and eventual physical altercations with his younger sister. M.’s therapist at the time

advised that M. not be left at home unsupervised and that he not be allowed to access sharp objects.

As his anxiety worsened, M. began to binge eat and, over the course of one summer, gained forty

pounds.

        M. began treatment with a new therapist, who expressed concerns about M.’s mental and

emotional state and broached the possibility of hospitalization. M. was placed on medication for

attention deficit disorder, which worsened his anxiety. This eventually led to M. tying a rope

around his neck and attempting to choke himself. M. discontinued most of his medications at that

time.

        M. was taken of school in the middle of seventh grade and transferred to a private school

with a more accommodating environment for children with learning differences. He then began

homeschooling with live-in childcare. While M.’s behavior initially improved, it soon regressed.

Around this time, M. was diagnosed with autism.

        M. began smoking, drinking, and using methamphetamine. He overdosed on Adderall and

had an extreme behavioral meltdown, at which time he was admitted to an adolescent psychiatric

unit for three days. M.’s parents sought to monitor him constantly after this incident but were

unable to do so. M. attempted to run away and left a note indicating that he had suicidal intentions.

When he was found, M. was taken to the emergency room, where methamphetamine was found in

his system. After this incident, M.’s behavior continued to deteriorate. As a result, Theo and

Christa sought treatment for M. at residential treatment facilities.



                                                  2
Case 2:19-cv-00364-JNP-CMR Document 19 Filed 09/11/20 PageID.93 Page 3 of 19




I.     Treatment at Aspiro Wilderness Adventure Therapy

       M. was admitted to Aspiro Wilderness Adventure Therapy (“Aspiro”) on May 26, 2015

and completed treatment there on August 5, 2015. Aspiro is licensed treatment program providing

sub-acute inpatient treatment to adolescents with mental health, behavioral, or substance abuse

disorders. On March 24, 2016, Beacon denied payment for M.’s treatment at Aspiro. Beacon’s

reviewer denied the claim for benefits because M. did not meet the medical necessity criteria for

treatment at a residential treatment center. Compl. ¶ 21.

       Theo and Christa submitted a level one appeal of Beacon’s decision to deny benefits. In

September of 2016, Beacon upheld the denial on the basis that residential treatment was medically

necessary, but that Aspiro did not qualify as a mental health residential treatment program. Compl.

¶ 27. Theo and Christa again appealed. In December of 2016, Beacon upheld the denial, this time

concluding that treatment at a residential mental health program was not medically necessary.

Compl. ¶ 33. Finally, Theo and Christa appealed to an external review agency, ALLMED. In June

of 2017, ALLMED upheld Beacon’s denial of benefits, concluding that residential mental health

treatment was not medically necessary for M. Compl. ¶ 37.

II.    Treatment at Daniels Academy

       M. was admitted to Daniels Academy (“D.A.”) on August 6, 2015 and completed treatment

there on May 19, 2017. D.A. is licensed treatment program. It provides sub-acute inpatient

treatment to adolescents with mental health, behavioral, or substance abuse disorders and

specializes in treating individuals on the autism spectrum. In October of 2015, Beacon denied

payment for M.’s treatment at D.A. because M. did not meet the medical necessity criteria for

treatment at a residential treatment center and because D.A. did not qualify as a residential

treatment center. Compl. ¶ 39.



                                                 3
Case 2:19-cv-00364-JNP-CMR Document 19 Filed 09/11/20 PageID.94 Page 4 of 19




        Theo and Christa submitted a level one appeal of Beacon’s decision to deny benefits. In

April of 2016, Beacon upheld the denial on the same bases. Theo and Christa again appealed. In

August of 2016, Beacon upheld its denial, this time alleging that it was impossible to validate the

medical necessity of M.’s treatment at a residential facility. Compl. ¶ 52. Finally, Theo and Christa

appealed to an external review agency, MCMC. In January of 2017, MCMC upheld Beacon’s

denial of benefits, concluding that residential mental health treatment was not medically necessary

for M. Compl. ¶ 57.

        Plaintiffs filed this suit in May of 2019, bringing two causes of action. First, they allege

that Defendants breached their fiduciary duties and failed to comply with their obligations under

the Employee Retirement Income Security Act of 1974 (“ERISA”), codified at 29 U.S.C. § 1001

et seq. Second, they allege that Defendants violated the Mental Health Parity and Addiction Equity

Act of 2008 (“Parity Act”), codified at 29 U.S.C. § 1185a(a)(3)(A)(ii). Defendants now move to

dismiss Plaintiffs’ second cause of action and to dismiss Plaintiff Christa R.

                                        LEGAL STANDARD

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “The burden is

on the plaintiff to frame a ‘complaint with enough factual matter (taken as true) to suggest’ that he

or she is entitled to relief.” Robbins v. Oklahoma ex rel. Dep’t of Human Servs., 519 F.3d 1242,

1247 (10th Cir. 2008) (quoting Twombly, 550 U.S. at 556). “Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at

678. “[O]nce a claim has been stated adequately, it may be supported by showing any set of facts

consistent with the allegations in the complaint.” Twombly, 550 U.S. at 563.



                                                    4
Case 2:19-cv-00364-JNP-CMR Document 19 Filed 09/11/20 PageID.95 Page 5 of 19




                                            ANALYSIS

         Defendants move this court to dismiss Plaintiffs’ second cause of action brought under the

Parity Act. They first allege that Plaintiffs have failed to state a claim for relief under the Parity

Act. Alternatively, they argue that, if Plaintiffs have stated a claim for relief, that claim is

duplicative of their first cause of action alleging wrongful denial of benefits under the Plan. In

addition, Defendants move for the dismissal of Plaintiff Christa R., asserting that she lacks

standing to bring this suit.

    I.      ERISA and the Parity Act

         “ERISA regulates employee pension and welfare benefit plans.” Millsap v. McDonnell

Douglas Corp., 368 F.3d 1246, 1249 (10th Cir. 2004). Congress enacted it “to promote the interests

of employees and their beneficiaries in employee benefit plans.” Id. at 1250 (quoting Ingersoll–

Rand Co. v. McClendon, 498 U.S. 133, 137 (1990)). In designing ERISA, Congress sought both

“to offer employees enhanced protection for their benefits,” and to avoid “creat[ing] a system that

is so complex that administrative costs, or litigation expenses, unduly discourage employers from

offering welfare benefit plans in the first place.” Varity Corp. v. Howe, 516 U.S. 489, 497 (1996).

         A. ERISA’s Enforcement Scheme

         Section 502(a), codified at 29 U.S.C. Section 1132(a), is ERISA’s enforcement scheme

“consist[ing] of several carefully integrated provisions.” Millsap, 368 F.3d at 1250. Relevant to

this dispute are Sections 502(a)(1)(B) and 502(a)(3).

         Section 502(a)(1)(B) authorizes a plan participant or beneficiary to bring suit “to recover

benefits due to him under the terms of his plan, to enforce his rights under the terms of the plan,

or to clarify his rights to future benefits under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B).

Section 502(a)(3) authorizes a plan participant, beneficiary, or fiduciary “(A) to enjoin any act or

practice which violates any provision of [Title I of ERISA] or the terms of the plan, or (B) to obtain

                                                  5
Case 2:19-cv-00364-JNP-CMR Document 19 Filed 09/11/20 PageID.96 Page 6 of 19




other appropriate equitable relief (i) to redress such violations or (ii) to enforce any provisions of

[Title I of ERISA] or the terms of the plan.” 29 U.S.C. § 1132(a)(3).

       Taken together, “ERISA’s remedial provisions empower plan participants or beneficiaries

to pursue two types of remedies: one for monetary relief seeking to ‘recover benefits due’ under

the terms of their insurance plan, and another ‘to obtain other appropriate equitable relief’ for

violations of the plan or other ERISA statutory rights.” Christine S. v. Blue Cross Blue Shield of

New Mexico, 428 F. Supp. 3d 1209, 1218–19 (D. Utah 2019) (quoting 29 U.S.C. § 1132(a)(1)(B),

(a)(3)). Thus, where neither Section 502(a)(1)(B) nor any other subsection of Section 502

adequately remedies an injury caused by an ERISA violation, Section 502(a)(3) acts “as a safety

net.” See Varity, 516 U.S. at 512.

       B. The Mental Health Parity and Addiction Equity Act

       The Mental Health Parity and Addiction Equity Act of 2008 (the “Parity Act”), codified at

29 U.S.C. Section 1185a, is an amendment to ERISA. It is designed “to end discrimination in the

provision of insurance coverage for mental health and substance use disorders as compared to

coverage for medical and surgical conditions in employer-sponsored group health plans.” M.S. v.

Premera Blue Cross, 2020 WL 1692820, at *3 (D. Utah Apr. 7, 2020) (quoting Am. Psychiatric

Ass’n v. Anthem Health Plans, Inc., 821 F.3d 352, 356 (2d Cir. 2016)).

       Broadly, the Parity Act requires that “insurance plans providing for ‘both medical and

surgical benefits and mental health or substance use disorder benefits’ must not impose more

coverage restrictions on the latter than [they] impose[] on the former.” Christine S., 428 F. Supp.

3d at 1219. Relevant to this case, it “prohibits insurers from imposing ‘treatment limitations’ on

mental health or substance abuse claims that are more stringent than the treatment limitations

imposed on medical or surgical claims.” M.S., 2020 WL 1692820, at *3.



                                                  6
Case 2:19-cv-00364-JNP-CMR Document 19 Filed 09/11/20 PageID.97 Page 7 of 19




       Treatment limitations can take two forms: quantitative and nonquantitative. Quantitative

treatment limitations are expressed numerically, such as a limit of fifty outpatient visits per year,

while nonquantitative treatment limitations “otherwise limit the scope or duration of benefits for

treatment under a plan or coverage.” 29 C.F.R. § 2590.712(a). Nonquantitative treatment

limitations on mental health benefits include, for example, “[m]edical management standards

limiting or excluding benefits based on medical necessity or medical appropriateness” and

“[r]efusal to pay for higher-cost therapies until it can be shown that a lower-cost therapy is not

effective.” 29 C.F.R. § 2590.712(c)(4)(ii). “[A]ll ‘processes, strategies, evidentiary standards, or

other factors used in applying’ non-quantitative treatment limitations are subject to the statute’s

parity requirements.” Christine S., 428 F. Supp. 3d at 1219 (quoting 29 C.F.R. §

2590.712(c)(4)(i)).

       Plaintiffs can allege a Parity Act violation through a facial challenge to a benefits plan’s

written requirements or through an as-applied challenge to the provider’s implementation of the

plan in practice. David S. v. United Healthcare Ins. Co., 2019 WL 4393341, at *3 (D. Utah Sept.

13, 2019). In this case, Plaintiffs bring an as-applied challenge. They allege that Defendants

violated the Parity Act when Beacon imposed additional medical necessity criteria to deny

coverage of treatment at Aspiro and D.A., two mental health and substance abuse facilities.

II.    Plaintiffs Have Sufficiently Pleaded a Parity Act Claim

       Defendants first argue that this court must dismiss Plaintiffs’ Parity Act cause of action

because Plaintiffs have failed to state a claim for which relief can be granted. The court concludes

that Plaintiffs have sufficiently pleaded their Parity Act claim.

       A. Parity Act Pleading Standard

       Due to the lack of Tenth Circuit guidance on Parity Act pleading standards, “there is no

clear law on what is required to state a claim for a Parity Act violation.” Michael D. v. Anthem
                                                  7
Case 2:19-cv-00364-JNP-CMR Document 19 Filed 09/11/20 PageID.98 Page 8 of 19




Health Plans of Kentucky, Inc., 369 F. Supp. 3d 1159, 1174 (D. Utah 2019). However, this court

recently identified the prevailing pleading standard for Parity Act claims, which requires that

plaintiffs plead

       (1) the relevant group health plan is subject to the Parity Act; (2) the plan provides
       both medical/surgical benefits and mental health or substance use disorder benefits;
       (3) the plan includes a treatment limitation for mental health or substance use
       disorder benefits that is more restrictive than medical/surgical benefits; and (4) the
       mental health or substance use disorder benefit being limited is in the same
       classification as the medical/surgical benefit to which it is being compared.

Id. Generally, the third and fourth prongs of the prevailing standard present a more substantial

pleading challenge for parties than the first two prongs. Thus, in most cases, this standard can be

distilled into a two-part test, requiring that a plaintiff “allege a medical or surgical analogue that

the plan treats differently than the disputed mental health or substance abuse services.” M.S., 2020

WL 1692820, at *4 (citation omitted).

       The parties in this case do not ask that this court apply the prevailing standard, however.

Rather, they contend that Plaintiffs must allege “that the mental health or substance abuse services

at issue meet the criteria imposed by [the] insurance plan and that the insurer imposed some

additional criteria to deny coverage of the services at issue.” Anne M. v. United Behavioral Health,

2019 WL 1989644, at *2 (D. Utah May 6, 2019) (alteration in original). Because neither party

contests the use of this pleading standard, and because it resembles the distilled two-part version

of the prevailing standard, the court will apply this pleading standard to Plaintiffs’ complaint.

       B. Plaintiffs’ Complaint Meets the Pleading Requirements for a Parity Act Claim

       Plaintiffs have sufficiently pleaded “that the mental health or substance abuse services at

issue meet the criteria imposed by [the] insurance plan and that the insurer imposed some

additional criteria to deny coverage of the services at issue.” Anne M., 2019 WL 1989644, at *2.

First, they allege facts to support the contention that Aspiro and D.A. both met the requirements


                                                  8
Case 2:19-cv-00364-JNP-CMR Document 19 Filed 09/11/20 PageID.99 Page 9 of 19




of the Plan and that M. met the medical necessity requirements for treatment at Aspiro and D.A.

Second, they have sufficiently alleged that Beacon required M. to satisfy acute care medical

necessity criteria rather than sub-acute care criteria in order to obtain benefits, despite the fact that

both Aspiro and D.A. offer sub-acute care. Finally, Plaintiffs have identified comparable medical

and surgical treatment services and sufficiently pleaded that Beacon does not similarly impose

acute care medical necessity criteria on plan participants and beneficiaries seeking coverage of

those services. Thus, Plaintiffs have met their burden at this stage.

                 1)      Aspiro and D.A. Treatment Met Plan Criteria

          Plaintiffs have pleaded facts sufficient to support their claim that M.’s treatment at Aspiro

and D.A. met the criteria imposed by the Plan. They allege both that the services offered fell within

the scope of the Plan’s coverage and that M. met the medical necessity requirements for

intermediate level mental health services.

          First, Plaintiffs plausibly allege that treatment at Aspiro and D.A. fell within the scope of

the Plan. Compl. ¶¶ 29; 41. They allege that Aspiro is licensed by the State of Utah to provide

therapeutic outdoor behavior services, that Aspiro provided “active medical oversight” through

access to regular nursing care and doctorate level clinicians and medical staff, and that Aspiro was

accredited by various programs. Compl. ¶ 30. They contend that Aspiro therefore met the

definition of “intermediate level mental health service,” a covered benefit under the Plan. Compl.

¶ 31. Similarly, they allege that D.A. is licensed by the State of Utah to provide residential

treatment services and that it met Beacon’s criteria for a residential treatment center. Compl. ¶¶

41; 48.

          Second, Plaintiffs plead facts to plausibly establish that M. met the Plan’s criteria for

residential treatment and that the clinical record supported this conclusion. Compl. ¶ 41; 56. They

assert that medical professionals recommended M’s treatment at a residential mental health
                                                   9
Case 2:19-cv-00364-JNP-CMR Document 19 Filed 09/11/20 PageID.100 Page 10 of 19




 program such as Aspiro and D.A. and that M. provided evidence of those professionals’

 recommendations, letters of medical necessity, and psychological assessments and evaluations to

 Beacon. Compl. ¶¶ 22–26, 36, 38. Finally, they allege that lower levels of care, in particular

 outpatient care, had been attempted numerous times without success. Compl. ¶ 56.

                2)      Defendants Imposed Additional Criteria

        Plaintiffs also plead sufficient facts to plausibly allege that Beacon imposed additional

 criteria when it evaluated the medical necessity of M’s treatment at Aspiro and D.A. They allege

 that Aspiro and D.A. both offer sub-acute treatment, but that Beacon imposed acute-level treatment

 medical necessity standards to deny coverage of M.’s treatment at those facilities. Contrary to

 Defendants’ argument, Plaintiffs plead specific facts to support this allegation.

        Specifically, Beacon allegedly denied coverage of M.’s treatment at Aspiro because M.

 presented “no particular issue of danger to himself or others,” “[t]here was no overt, consistent

 aggression that required continuous supervision,” and “[M.] had no severe deficits in self care.”

 Compl. ¶ 37. Similarly, Beacon allegedly denied coverage of M.’s treatment at D.A. because M.

 was “in touch with reality and . . . did not have severe medical problems” and was experiencing

 mild suicidal and homicidal ideation only. Compl. ¶ 39. Plaintiffs contend that these justifications

 align with the requirements for treatment at an acute care facility, rather than at a sub-acute care

 facility. Compl. ¶¶ 42, 43.

        In addition, Plaintiffs plead that Beacon referenced M.’s autism diagnosis and his

 supportive parents as justifications for denial of coverage for his treatment at both Aspiro and

 D.A., despite the fact that neither autism nor supportive parents are reasons to deny coverage under

 the Plan. Compl. ¶¶ 23, 44, 45. These factual allegations, taken as true, suggest that Beacon

 required that M. satisfy additional criteria, specifically acute-level treatment medical necessity

 criteria, to obtain coverage for sub-acute treatment at Aspiro and D.A.
                                                  10
Case 2:19-cv-00364-JNP-CMR Document 19 Filed 09/11/20 PageID.101 Page 11 of 19




                3)      Comparable Medical and Surgical Services Are Not Required to Meet
                        Additional Criteria

        Finally, Plaintiffs have plausibly pleaded that Beacon does not impose acute care medical

 necessity criteria on beneficiaries seeking treatment at sub-acute medical and surgical facilities.

 Plaintiffs compare Aspiro and D.A. to skilled nursing facilities, inpatient hospice care, and

 rehabilitation facilities, noting that all three are sub-acute inpatient treatment facilities. They

 contend that the Plan does not exclude or restrict coverage of those services based on the same

 criteria for which coverage of treatment at Aspiro and D.A. was excluded.

        Defendants suggest that these allegations lack factual basis and are thus insufficient. But

 to state a plausible Parity Act claim, “a plaintiff need only plead as much of her prima facie case

 as possible based on the information in her possession.” Timothy D. v. Aetna Health & Life Ins.

 Co., 2019 WL 2493449, at *3 (D. Utah June 14, 2019) (citation omitted). Prior to this litigation,

 Plaintiffs requested further information regarding the standards that Beacon applies when it

 evaluates benefits requests for treatment at skilled nursing facilities and rehabilitation facilities,

 but that information was not provided to them. Compl. ¶ 36. Defendants now argue that, because

 Plaintiffs did not plead facts that are uniquely within Defendants’ control, Plaintiffs have failed to

 state a claim for which relief can be granted. The court disagrees.

         “The nature of Parity Act claims is that they generally require further discovery to evaluate

 whether there is a disparity between the availability of treatments for mental health and substance

 abuse disorders and treatment for medical/surgical conditions.” Timothy D., 2019 WL 2493449, at

 *4. This case is no exception. Using the information within their control, Plaintiffs have plausibly

 pleaded that Defendants do not treat coverage of mental health and substance abuse facilities in

 the same way that they treat coverage of comparable medical and surgical services. Thus, they

 have plausibly pleaded a violation of the Parity Act.


                                                  11
Case 2:19-cv-00364-JNP-CMR Document 19 Filed 09/11/20 PageID.102 Page 12 of 19




 III.   Plaintiffs Can Bring Simultaneous Causes of Action

        Alternatively, Defendants contend that Plaintiffs’ Parity Act cause of action brought under

 Section 502(a)(3) must be dismissed because it is duplicative of their first cause of action, a claim

 for recovery of benefits brought under Section 502(a)(1)(B). The court first notes that there is no

 absolute prohibition on bringing simultaneous causes of action under Sections 502(a)(1)(B) and

 502(a)(3). Second, the court concludes that it would be premature to decide that Plaintiffs’ causes

 of action are duplicative of each other. Thus, dismissal at this stage of the litigation is improper.

        A. There is No Absolute Prohibition on Pleading Simultaneous Claims

        As has been noted, two sections of ERISA’s remedial scheme are at issue in this case,

 Sections 502(a)(1)(B) and 502(a)(3). Defendants suggest that when a plaintiff can state a claim for

 relief under Section 502(a)(1)(B), the plaintiff generally cannot maintain a simultaneous claim

 under Section 502(a)(3). The allegedly duplicative nature of causes of action brought under

 Sections 502(a)(1)(B) and 502(a)(3) has been the subject of extensive analysis by this court.1 As

 it has before, the court concludes that there is no absolute prohibition on the maintenance of

 simultaneous claims under these sections.

        While no Supreme Court or Tenth Circuit precedent directly addresses this issue, the

 Supreme Court has suggested that there is no absolute prohibition on simultaneous causes of action

 brought under Sections 502(a)(1)(B) and 502(a)(3). See Varity, 516 U.S. at 489 (addressing the

 trial court’s grant of relief under both Sections 502(a)(1)(B) and 502(a)(3) and reversing the

 former, but making no mention of any issue with the plaintiffs litigating both causes of action

 simultaneously); CIGNA Corp. v. Amara, 563 U.S. 421 (2011) (holding that Section 502(a)(1)(B)


 1
  This court recently addressed this exact issue at length in Christine S. v. Blue Cross Blue Shield
 of New Mexico, 428 F. Supp. 3d 1209 (D. Utah 2019). For brevity, the court in this case
 summarizes the extensive legal analysis undertaken by the court in Christine S.

                                                   12
Case 2:19-cv-00364-JNP-CMR Document 19 Filed 09/11/20 PageID.103 Page 13 of 19




 did not give the district court the authority to reform the plaintiff class’s benefits plan, but that

 Section 502(a)(3) does authorize the equitable remedy of plan reformation).

        To the contrary, Supreme Court precedent on this issue suggests that simultaneous causes

 of action are not inherently improper, as Section 502(a)(3) is intended to act as a “safety net” for

 plaintiffs whose injuries cannot be remedied by other provisions in Section 502. See Varity, 516

 U.S. at 512. In the event that another provision of Section 502 adequately remedies a plaintiff’s

 injury stemming from an alleged Parity Act violation, that plaintiff’s Section 502(a)(3) cause of

 action will not be necessary. See id. at 515. However, in the event that another subsection of

 Section 502 does not, in fact, provide adequate relief for the alleged Parity Act injury, permitting

 parallel causes of actions pleaded in the alternative ensures that the plaintiff is able to make use of

 the safety net contemplated by the Supreme Court in Varity. This practice of alternative pleading

 is expressly contemplated in Rule 8 of the Federal Rules of Civil Procedure. FED. R. CIV. P. 8(d)(2)

 (permitting parties to “set out 2 or more statements of a claim or defense alternatively or

 hypothetically, either in a single count or defense or in separate ones”).

        The court therefore concludes, as it has before,2 that Plaintiffs’ second cause of action need

 not be dismissed merely because it is brought simultaneously with a Section 502(a)(1)(B) cause

 of action.



 2
   See M.S., 2020 WL 1692820, at *6 (denying the defendants’ motion to dismiss the plaintiffs’
 Section 502(a)(3) claim as duplicative of their Section 502(a)(1)(B) claim because the former was
 not “a mere repackaging” of the latter); Candace B. v. Blue Cross and Blue Shield of Rhode Island,
 2020 WL 1474919, at *10 (D. Utah Mar. 25, 2020) (refusing to dismiss the plaintiffs’ Section
 502(a)(3) claim because it was “not clear that adequate relief exist[ed] under [Section 502(a)(1)(b)]
 for [the plaintiffs’] Parity Act claim” at the motion to dismiss stage); Kurt W. v. United Healthcare
 Ins. Co., 2019 WL 6790823, at *6–7 (D. Utah Dec. 12, 2019) (concluding that the plaintiffs’
 request for payment of benefits did not wholly subsume their allegation that defendants had
 violated the Parity Act); Christine S., 428 F. Supp. 3d at 1226 (“[T]he proper inquiry is whether
 the plaintiff’s simultaneous ERISA claims are actually duplicative, meaning they seek to remedy
 the same injury with ‘repackaged’ causes of action.”); Michael W. v. United Behavioral Health,
                                                   13
Case 2:19-cv-00364-JNP-CMR Document 19 Filed 09/11/20 PageID.104 Page 14 of 19




         B. Dismissal of Plaintiffs’ Parity Act Cause of Action Would Be Improper at This Stage

         While there is no absolute bar to simultaneous Section 502(a)(1)(B) and 502(a)(3) causes

 of action, Plaintiffs are not entitled to simply repackage their first cause of action and bring it under

 Section 502(a)(3).3 Nor are they entitled to duplicative recovery. In short, if “plaintiff[s] may

 obtain an adequate, make-whole remedy for [their] injur[ies] by pursuing a claim for monetary

 relief under Section 502(a)(1)(B), [they] may not also seek additional equitable relief under

 Section 502(a)(3) for the same injur[ies].” Christine S., 428 F. Supp. 3d at 1226. Thus, the court

 must now determine whether the specific causes of action brought by Plaintiffs in this case are

 duplicative and thus warrant dismissal at this stage of the litigation.

         Defendants argue that Plaintiffs have failed to point to any injury alleged under their second

 cause of action that would not be adequately remedied by the payment of benefits sought under

 their first cause of action. They therefore argue that Plaintiffs’ second cause of action should be

 dismissed as duplicative. Plaintiffs respond that their causes of action are not duplicative and that

 their Parity Act claim thus should not be dismissed.

         To determine whether Plaintiffs’ second cause of action should be dismissed at this stage

 of the litigation, the court must consider two questions:

         (1) Has the plaintiff alleged alternative theories of liability or suffered distinct
         injuries to justify pursuing simultaneous causes of action under both Section

 420 F. Supp. 3d 1207, 1228 n.9 (D. Utah 2019) (noting that Varity, rather than acting as a bar to
 simultaneous causes of action, recognizes that Section 502(a)(3) “may be used to pursue claims
 for equitable relief that are not available in other sections of ERISA”).
 3
   This issue arises because the standard of review employed by a court reviewing a plan
 administrator’s denial of benefits is more deferential to the administrator under a Section
 502(a)(1)(B) claim than it is under a Section 502(a)(3) claim. Christine S., 428 F. Supp. 3d at 1227.
 Thus, courts seek to ensure that plaintiffs do not evade the more deferential review employed by
 courts under a Section 502(a)(1)(B) claim by simply repackaging their Section 502(a)(1)(B) claims
 as Section 502(a)(3) claims. Id. As will be addressed in greater detail, the Section 502(a)(3) claim
 in this case is not merely a repackaging of a Section 502(a)(1)(B) claim. That concern is therefore
 inapplicable here.

                                                    14
Case 2:19-cv-00364-JNP-CMR Document 19 Filed 09/11/20 PageID.105 Page 15 of 19




        502(a)(1)(B) and Section 502(a)(3)? (2) Do the monetary damages available for
        causes of action under Section 502(a)(1)(B) provide “adequate relief” such that the
        prevailing plaintiff can be made whole and completely remedy her injury or injuries
        without resorting to equitable relief?

 Id.

        The court concludes that dismissal of Plaintiffs’ Parity Act cause of action would be

 improper at the motion to dismiss stage. First, Plaintiffs have pleaded alternative theories of

 liability and identified distinct injuries, rather than simply repackaging their wrongful denial of

 benefits claim into a Section 502(a)(3) claim. Second, the court cannot at this stage of the litigation

 determine whether Plaintiffs’ wrongful denial of benefits claim will provide adequate relief to

 remedy the injury alleged under their Parity Act cause of action.

                1) Plaintiffs’ Causes of Action are Alternative, Rather Than Duplicative,
                   Theories of Liability

        The first step of the aforementioned inquiry, whether Plaintiffs’ second cause of action

 represents an alternative or duplicative theory of liability, cuts against Defendants. Plaintiffs’

 Parity Act cause of action under Section 502(a)(3) represents an alternative theory of liability,

 rather than a repackaged Section 502(a)(1)(B) claim.

        To illustrate the alternative nature of these causes of action, the court notes that Plaintiffs

 could not have sought relief for the alleged Parity Act violation under Section 502(a)(1)(B).

 Pursuant to Section 502(a)(3), a plaintiff can seek traditional equitable remedies for “any act or

 practice” that violates another substantive provision of ERISA. 29 U.S.C. § 1132(a)(3). Section

 502(a)(1)(B), on the other hand, permits a plaintiff to recover benefits due, enforce his rights, or

 clarify his rights to future benefits only “under the terms of [his or her] plan,” 29 U.S.C. §

 1132(a)(1)(B). Thus, while relief under Section 502(a)(3) is not limited in scope to violations of

 rights due under a plaintiff’s plan, the same cannot be said of relief sought under Section

 502(a)(1)(B). Varity 516 U.S. at 489 (authorizing plaintiffs’ recovery for defendants’ breach of
                                                   15
Case 2:19-cv-00364-JNP-CMR Document 19 Filed 09/11/20 PageID.106 Page 16 of 19




 fiduciary duty under Section 502(a)(3) and noting that recovery under Section 502(a)(1)(B) would

 be improper because the plaintiffs were no longer members of the benefit plan).

        Plaintiffs in this case seek enforcement of the Parity Act, a substantive provision of ERISA

 not included in the Plan. Because the Parity Act is a substantive provision of ERISA, rather than

 a part of the Plan, Plaintiffs are authorized to seek remedies for violations of the Parity Act through

 Section 502(a)(3). See Joseph F. v. Sinclair Servs. Co., 158 F. Supp. 3d 1239, 1259 n.118 (D. Utah

 2016). They are not, however, authorized to seek relief for this violation under Section

 502(a)(1)(B). Thus, Plaintiffs’ could not have brought their second cause of action under Section

 502(a)(1)(B). Their second cause of action is therefore not merely a repackaged Section

 502(a)(1)(B) claim. Plaintiffs’ two causes of action present alternative theories of liability, as is

 authorized by Rule 8 of the Federal Rules of Civil Procedure. See FED. R. CIV. P. 8(d)(2).

        In addition, Plaintiffs seek different remedies under these alternative theories of liability.

 Under their first cause of action, Plaintiffs allege that Defendants violated the terms of the Plan

 and improperly applied its medical necessity criteria when they failed to provide coverage for M.’s

 medically necessary treatment. To remedy this alleged injury, they seek payment of the wrongfully

 denied benefits.

        Under their second cause of action, Plaintiffs allege that Defendants violated their statutory

 right “to have insurers treat mental health and medical coverage decisions equally” and that, as a

 result, they were improperly denied benefits under the Plan. Christine S., 428 F. Supp. 3d at 1229

 (citing to 29 U.S.C. § 1185a). To remedy this violation of the Parity Act, Plaintiffs seek various

 forms of equitable relief, including an injunction ordering the Defendants to cease violating the

 Parity Act, an order requiring the reformation of the terms of the Plan and the medical necessity




                                                   16
Case 2:19-cv-00364-JNP-CMR Document 19 Filed 09/11/20 PageID.107 Page 17 of 19




 criteria used to interpret and apply the terms of the Plan, and an order requiring disgorgement of

 funds obtained by Defendants as a result of their alleged Parity Act violations.4

         Under their first cause of action, Plaintiffs seek to hold Defendants liable for an injury

 stemming from their improper refusal of benefits. Alternatively, under their second cause of action,

 Plaintiffs seek to hold Defendants liable for an injury stemming from an alleged violation of the

 Parity Act. The latter is not merely a repackaged version of the former.

                 2)      The Court Cannot Determine Whether Plaintiffs’ First Cause of Action
                         Offers Adequate Relief at This Stage of the Litigation

         Second, the court must address whether the monetary damages sought under Section

 502(a)(1)(B) will provide adequate relief such that Plaintiffs can be made whole without obtaining

 relief under Section 502(a)(3). Varity, 516 U.S. at 515 (“[W]here Congress elsewhere provided

 adequate relief for a beneficiary’s injury, there will likely be no need for further equitable relief,

 in which case such relief normally would not be ‘appropriate.’”). While Plaintiffs may not recover

 duplicative relief through simultaneous causes of action, it is impossible at this stage of the

 litigation for the court to determine the adequacy of Plaintiffs’ potential remedy under Section

 502(a)(1)(B). See M.S., 2020 WL 1692820, at *6; Christine S., 428 F. Supp. 3d at 1232–33. Thus,

 this inquiry also cuts against dismissal at this stage of the litigation.

         The prematurity of this inquiry becomes clear when the court considers the possibility that

 Plaintiffs may not recover at all under their first cause of action. For example, Plaintiffs may fail


 4
   The Supreme Court in CIGNA Corp. v. Amara, 563 U.S. 421 (2011), addressed similar claims
 for relief sought by the plaintiffs and concluded that they were properly sought under Section
 502(a)(3), rather than Section 502(a)(1)(B). For example, the court likened alterations to the
 benefits plan in that case to the traditional equitable remedy of contract reformation. Id. at 440–
 41. Similarly, the court analogized an injunction requiring that the plan administrator pay former
 beneficiaries the money owed to them under the reformed plan to the traditional equitable remedy
 of compensation for loss resulting from a trustee’s breach of duty in order to prevent the trustee
 from being unjustly enriched. Id. at 441–42.

                                                    17
Case 2:19-cv-00364-JNP-CMR Document 19 Filed 09/11/20 PageID.108 Page 18 of 19




 to demonstrate that Defendants improperly denied Plaintiffs’ request for benefits, meaning that

 Plaintiffs are entitled to no relief for any such violation of the terms of the Plan. That determination

 would not, however, prevent a finding that Defendants violated the Parity Act by imposing more

 stringent medical necessity criteria on mental health and substance abuse treatment and that

 Plaintiffs were injured by that violation. Thus, Plaintiffs would be entitled to relief from

 Defendants’ violation of the Parity Act, but Section 502(a)(1)(B) would not provide them with

 such relief.

         It is impossible for the court to know whether Plaintiffs will be adequately remedied

 through their Section 501(a)(1)(B) cause of action, as the court cannot know whether Plaintiffs

 will be entitled to relief under that section at all. Thus, “[a]t this stage, it is premature to tell what

 relief, if any, would be available to Plaintiffs, much less whether granting both monetary and

 equitable relief is duplicative.” Christine S., 428 F. Supp. 3d at 1233. Dismissal is therefore

 inappropriate.

 IV.     Plaintiff Christa R. Lacks Standing

         Defendants also move this court to dismiss Plaintiff Christa R. from the action as she lacks

 standing to assert either of Plaintiffs’ claims. Defendants argue that Plaintiffs’ complaint contains

 no allegations that Christa is a participant, beneficiary, or fiduciary of the Plan. Section

 502(a)(1)(B), however, states that a civil action may be brought only by “a participant or

 beneficiary” of the plan. Similarly, Section 502(a)(3) specifies that a civil action may be brought

 by a “participant, beneficiary, or fiduciary.” Plaintiffs do not argue that Christa is a participant,

 beneficiary, or fiduciary of the Plan and they do not object to Defendants request that Christa be

 dismissed. Christa is therefore dismissed from this action.




                                                    18
Case 2:19-cv-00364-JNP-CMR Document 19 Filed 09/11/20 PageID.109 Page 19 of 19




                              CONCLUSION AND ORDER

       For the foregoing reasons, Defendants’ motion to dismiss is GRANTED IN PART and

 DENIED IN PART. Plaintiff Christa R. is hereby DISMISSED from this action.



 Signed September 11, 2020

                                          BY THE COURT




                                          ______________________________
                                          Jill N. Parrish
                                          United States District Court Judge




                                            19
